Exhibit 10.22

PERFORMANCE SHARE UNIT GRANT AGREEMENT

(Special Long Term PSU Award)

June 6, 2011

Tony Aquila

7 Village Circle, Suite 100

Westlake, Texas 76262

 

  Re: Solera Holdings, Inc. Grant of Performance Share Units

Dear Tony:

Solera Holdings, Inc. (the “Company”) is pleased to advise you that, pursuant to
the Company’s 2008 Omnibus Equity Incentive Plan (the “Plan”), the Company’s
Compensation Committee has approved the issuance of performance share units, to
you as set forth below (each “PSU” and collectively, the “PSUs”). This award of
PSUs is intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, and, accordingly is a Performance Award
subject to Sections 9 and 10 of the Plan.

Each PSU earned under this agreement is equivalent in value to one share of the
Company’s Common Stock, par value $0.01 per share (the “Common Stock”), and will
entitle you to receive from the Company, at the times set forth in this
Agreement. One share of Common Stock, together with any Dividend Equivalents (as
defined below) with respect thereto. Each PSU is subject to the terms and
conditions set forth herein and in the Plan. Upon payment to the Company by you
of the aggregate par value thereof, which payment shall be made within 10 days
of the applicable vesting date, each share of Common Stock issued with respect
to each PSU that vests on such vesting date shall be fully paid and
nonassessable. Capitalized terms used herein but not defined herein shall have
the meanings ascribed to such terms in the Plan.

 

Grant Date:    June 6, 2011 Target Number of PSUs:    54,000 Performance
Periods, Vesting Dates and Number of PSUs that may be earned and vested:    The
number of PSUs earned and the performance periods, vesting and payment dates
thereof shall be determined in accordance with Exhibit A attached hereto, the
provisions of which are incorporated into this Agreement as if set forth herein.
Dividend Equivalents:    The PSUs will accumulate Dividend Equivalents. The
Dividend Equivalents shall equal the dividends actually paid with respect to
Company Common Stock during the period while (and to the extent) the PSUs



--------------------------------------------------------------------------------

   remain outstanding and unpaid. The Dividend Equivalents shall be deemed to
have been reinvested in additional shares of Common Stock based on the Fair
Market Value of a share of Common Stock on the dividend payment date. Dividend
Equivalents will be credited on such additional shares. For purposes of
determining the number of Dividend Equivalents accumulated and to be paid with
respect any PSUs that become payable, the PSUs which are payable will be
considered to have been outstanding from the Grant Date.

1. Conformity with Plan. The grant of PSUs is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan (which
is incorporated herein by reference). Inconsistencies between this Agreement and
the Plan shall be resolved in accordance with the terms of the Plan. By
executing and returning the enclosed copy of this Agreement, you acknowledge
your receipt of this Agreement and the Plan and agree to be bound by all of the
terms of this Agreement and the Plan.

2. Rights of Participants; Effect of Certain Events. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company or its
stockholders to terminate your duties as a director, officer, or employee at any
time (with or without Cause), nor confer upon you any right to continue as a
director, officer, or employee of the Company for any period of time, or to
continue your present (or any other) rate of compensation. The effect of a
Change in Control or of termination of your employment upon the Award shall be
determined as set forth on Exhibit A attached hereto.

3. Compensation Recovery (Clawback). Any amounts received under this Agreement
shall be subject to compensation recovery (clawback) to the extent required by
applicable law or regulations in the event the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company with any
financial reporting requirements under the securities laws and the amounts
received hereunder based on erroneous data was in excess of what would have been
received by you had such noncompliance not occurred.

4. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

5. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such

 

2



--------------------------------------------------------------------------------

provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.

6. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same Agreement.

7. Descriptive Headings. The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement.

8. Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION, ADMINISTRATION AND
EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND RIGHTS RELATING TO THE
PLAN AND TO THIS AGREEMENT, SHALL BE GOVERNED BY THE SUBSTANTIVE LAWS, BUT NOT
THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.

9. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or
mailed by certified or registered mail, return receipt requested and postage
prepaid, to the recipient. Such notices, demands and other communications shall
be sent to you at the address appearing on the first page of this Agreement and
to the Company at Solera Holdings, Inc., 7 Village Circle, Suite 100, Westlake,
Texas 76262 Attn: Chief Financial Officer, or to such other address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party.

10. Entire Agreement. This Agreement, including Exhibit A and Exhibit B hereto,
and the terms of the Plan constitute the entire understanding between you and
the Company, and supersede all other agreements, whether written or oral, with
respect to this award of PSUs.

****

 

3



--------------------------------------------------------------------------------

SIGNATURE PAGE TO PERFORMANCE SHARE UNIT GRANT AGREEMENT

Please execute the extra copy of this Agreement in the space below and return it
to the Chief Financial Officer at Solera Holdings, Inc. to confirm your
understanding and acceptance of the agreements contained in this Agreement,
including Exhibit A hereto.

 

Very truly yours, SOLERA HOLDINGS, INC. By:  

LOGO [g186346g24w51.jpg]

Name:   Jason M. Brady Title:   General Counsel

Enclosure:       1.       Extra copy of this Agreement, including Exhibit A

The undersigned hereby acknowledges having read this Agreement, including
Exhibit A hereto and the Plan and hereby agrees to be bound by all provisions
set forth herein and in the Plan.

Dated as of June 6, 2011

 

LOGO [g186346g02s08.jpg]

Tony Aquila



--------------------------------------------------------------------------------

Exhibit A to Performance Share Unit Grant Agreement

References herein to “Agreement” shall mean the Performance Share Unit Grant
Agreement, inclusive of this Exhibit A and references to “Grantee” shall mean
you.

1. TSR-Based Performance Criteria:

(a) Target and Maximum Number of PSUs: The target number of PSUs subject to this
Agreement is 54,000 and the maximum number of PSUs subject to this Agreement is
108,000 (200%% of the target number). One-third of the target number (and
accordingly up to one-third of the maximum number) of PSUs shall be eligible for
vesting with respect to attainment of the Performance Criteria in each of the
three Performance Periods (as such term is defined below) as set forth below,
but subject to the True-Up Calculation (as such term is defined below).

(b) Performance Criteria: The Performance Criteria is relative Total Shareholder
Return or TSR (as defined below) for each Performance Period.

(c) Certification of Achievement Relative to Performance Criteria: Following the
end of each Performance Period, the Company’s Compensation Committee will
certify the level of the Performance Criteria achieved by the Company for such
Performance Period. The PSUs subject to vesting during a Performance Period will
forfeited and cancelled if the Company’s performance during such Performance
Period does not meet or exceed the threshold percentile rank of the Performance
Measure for such Performance Period. Performance at or above the threshold level
will result in PSUs becoming vested as set forth below, and shares and any
dividend equivalents underlying such vested PSUs shall be distributed following
completion of the certification described above. Such certification and
distribution of shares and dividend equivalents shall occur no later than ninety
days after the end of the applicable Performance Period.

(d) True-Up Calculation: Notwithstanding the foregoing, following completion of
the period commencing on the first day of the calendar quarter in which the
Grant Date occurs (the “Initial Reference Date”) and ending on the day prior to
the third anniversary of the Initial Reference Date (the “True-Up Performance
Period”), the Compensation Committee will determine the number of PSUs that
would vest if the target (and corresponding maximum) number of PSUs subject to
this Award had been subject only to the True-Up Performance Period (the “True-Up
Calculation”). If the number of PSUs that vest pursuant to the True-Up
Calculation is greater than the aggregate number PSUs that vested under this
Agreement in the three Performance Periods described herein without regard to
the True-Up Calculation, then such greater number of PSUs shall vest pursuant to
the True-Up Calculation, reduced by the number of PSUs previously vested. Shares
and dividend equivalents underlying such vested PSUs shall be distributed
following completion of the certification described above.



--------------------------------------------------------------------------------

2. Additional Definitions.

(a) “Comparison Group” means the companies listed on Appendix 1 to this Exhibit
A, as may be adjusted as described below.

(b) “Performance Period” means each of the following three periods:

 

  (i) the one-year period beginning on the Initial Reference Date and ending on
the last day of such period,

 

  (ii) the two-year period beginning on the Initial Reference Date and ending on
the last day of such period, and

 

  (iii) the three-year period beginning on the Initial Reference Date and ending
on the last day of such period.

(c) “Total Shareholder Return” or “TSR” means total shareholder return as
applied to the Company or any company in the Comparison Group, meaning stock
price appreciation from the beginning to the end of the Performance Period, plus
dividends and distributions made or declared (assuming such dividends or
distributions are reinvested in the common stock of the Company or any company
in the Comparison Group) during the Performance Period, expressed as a
percentage return. Except as modified in Section 4(d), for purposes of computing
TSR, the stock price at the beginning of the Performance Period will be the
average price of a share of common stock over the 20 trading days beginning on
the first day of the Performance Period, and the stock price at the end of the
Performance Period will be the average price of a share of common stock over the
20 trading days ending on the last day of the Performance Period, adjusted for
changes in capital structure; provided, however, that if a company: (i) files
for bankruptcy, reorganization, or liquidation under any chapter of the U.S.
Bankruptcy Code; (ii) is the subject of an involuntary bankruptcy proceeding
that is not dismissed within 30 days; (iii) is the subject of a stockholder
approved plan of liquidation or dissolution; or (iv) ceases to conduct
substantial business operations, then the TSR for that company will be negative
one hundred percent (-100%).

3. Calculation. For purposes of the Award, the number of PSUs earned will be
calculated as follows:

FIRST: For the Company and for each other company in the Comparison Group,
determine the TSR for the Performance Period.

SECOND: Rank the TSR values determined in the first step from low to high (with
the company having the lowest TSR being ranked number 1, the company with the
second lowest TSR ranked number 2, and so on) and determine the Company’s
percentile rank based upon its position in the list by dividing the Company’s
position by the total number of companies (including the Company) in the
Comparison Group and rounding the quotient to the nearest hundredth. For
example, if the Company were ranked 40 on the list out of 49 companies
(including the Company), its percentile rank would be 81.63%.

THIRD: Plot the percentile rank for the Company determined in the second step
into the appropriate band in the left-hand column of the table below and
determine the number of PSUs earned as a percent of target, which is the figure
in the right-hand column of the table below

 

A-6



--------------------------------------------------------------------------------

corresponding to that percentile rank. Use linear interpolation between points
in the table below to determine the percentile rank and the corresponding share
funding if the Company’s percentile rank is greater than 50% and less than 90%
but not exactly one of the percentile ranks listed in the left-hand column. For
example, if the Company’s percentile rank is 70%, then 120% of the target number
of PSUs for that Performance Period would be earned.

 

     Company
Percentile
Rank (1)    

PSUs Earned
as a Percent
of Target  (1)

     Maximum      90.0 %    200%   }    4.00-to-1      85.0 %    180%      Above
     75.0 %    140%      Target Target*      65.0 %    100%           60.0 %   
67%   }    6.67-to-1      55.0 %    33%      Below Threshold      50.0 %    0%  
   Target

 

* Payout is capped at 100% if absolute TSR is negative.

 

(1)

Linear interpolation between points shown.

4. Rules. The following rules apply to the computation of the number of PSUs
earned:

(a) Effect of Negative Company TSR: If the Company’s absolute TSR is negative
over a Performance Period, the number of PSUs earned shall not exceed 100% of
target for that Performance Period. If the Company’s absolute TSR is negative
over the True-Up Performance Period, the number of PSUs that would vest pursuant
to the True-Up Calculation shall not exceed 100% of the target number of PSUs
subject to this Agreement.

(b) No Guaranteed Payout: The minimum number of PSUs which may be earned is zero
and the maximum number of PSUs which may be earned is 200% of target. There is
no minimum number of PSUs or other consideration that will be paid out, and no
PSUs will be earned for a Performance Period if the percentile rank is 50th
percentile or lower in that Performance Period.

(c) Averaging Period: For purposes of computing Total Shareholder Return for the
Company and each other company in the Comparison Group, the stock price at the
beginning and end of the Performance Period will, subject to Section 5 below, be
determined as the 20-day average closing price of the stock on each of the 20
consecutive trading days ending on and including the first day or last day of
the Performance Period, as the case may be.

(d) Effect of Specified Corporate Change on Comparison Group: Companies shall be
removed from the Comparison Group if they undergo a Specified Corporate Change.
A company that is removed from the Comparison Group before the end of a
Performance Period will not be included at all in the computation of the number
of PSUs earned for that Performance Period. A

 

A-7



--------------------------------------------------------------------------------

company in the Comparison Group will be deemed to have undergone a “Specified
Corporate Change” if it:

 

  (1) ceases to be a domestically domiciled publicly traded company on a
national stock exchange or market system, unless such cessation of such listing
is due to a low stock price or low trading volume; or

 

  (2) has gone private; or

 

  (3) has reincorporated in a foreign (e.g., non-U.S.) jurisdiction, regardless
of whether it is a reporting company in that or another jurisdiction; or

 

  (4) has been acquired by another company (whether by another company in the
Comparison Group or otherwise, but not including internal reorganizations), or
has sold all or substantially all of its assets.

The Company shall rely on press releases, public filings, website postings, and
other reasonably reliable information available regarding a peer company in
making a determination that a Specified Corporate Change has occurred.

5. Effect of Certain Events. The following provisions will apply in the event of
the termination of employment or the occurrence of a Change in Control prior to
the end of the eighth Performance Period.

(a) Termination of Employment Prior to a Change in Control.

(i) Voluntary Resignation or Termination for Cause: In the event Grantee’s
employment with the Company terminates due to Grantee’s voluntary resignation
(other than voluntary resignation for Good Reason) or termination by the Company
for Cause, this Award shall terminate, all outstanding unvested PSUs will be
forfeited and cancelled and no additional amounts shall become payable under
this award as of the date of such employment termination.

(ii) Death, Disability, Resignation for Good Reason or Termination without
Cause: In the event Grantee’s employment with the Company terminates due to
Grantee’s death, disability or resignation for Good Reason or due to termination
by the Company without Cause, the period this Award shall terminate, all
outstanding unvested PSUs will be forfeited and cancelled and no additional
amounts shall become payable under this award as of the date of such employment
termination, except as determined by the following calculations which shall be
made and certified by the Compensation Committee.

First: There shall be determined the number of PSUs that would vest if the
target and related maximum number of PSUs subject to this award had been subject
only to the True-Up Performance Period using the period that began on the
Initial Reference Date and ended on the date Grantee’s employment terminates as
the True-Up Performance Period. This calculation is referred to in this
Section 5 as an “Early True-Up Calculation.”

Second: A prorated PSU number shall be determined. The prorated PSU number shall
equal the product of (a) the number of PSUs determined in the Early True-Up
Calculation by (b) a proration fraction (which shall not be greater than 1), the
numerator of which is the number of

 

A-8



--------------------------------------------------------------------------------

days in the True-Up Performance Period used in the Early True-Up Calculation and
the denominator of which is 1,095.

Third: If the prorated PSU number is greater than the aggregate number of PSUs
that vested under this Agreement in the Performance Periods completed prior to
the date of Grantee’s employment termination, then such excess number of PSUs
(the number by which the prorated PSU number exceeds the number of previously
vested PSUs) shall vest. Shares and dividend equivalents underlying such vested
PSUs shall be distributed following completion of the certification described
above.

(iii) Rules: The determination of whether Grantee’s employment terminated due to
disability, resignation with or without Good Reason or termination by the
Company with or without Cause under Grantee’s Employment Agreement with the
Company shall be determinative of the circumstances under which Grantee’s
employment termination occurred for purposes of this Agreement.

(b) Effect of Change in Control. In the event of a Change in Control (as defined
in the Plan), the number of PSUs earned shall be calculated and certified by the
Compensation Committee, and such PSUs shall vest and e payable as follows.

First: There shall be determined the number of PSUs that would vest if the
maximum number of PSUs subject to this award had been subject only to the
True-Up Performance Period using the period that began on the Initial Reference
Date and ended on the date which is five trading days prior to the date of the
Change in Control. The Company TSR for purposes of this calculation shall be
determined using the per share value of the common stock as of the date of the
Change in Control instead of a 20 trading day average ending on the last day of
the True-Up Performance Period. This calculation is referred to in this
Section 5 as the “CIC True-Up Calculation.”

Second: If the number of PSUs determined using the CIC True-Up Calculation is
greater than the aggregate number PSUs that vested under this Agreement in the
Performance Periods completed prior to the date of the Change in Control, then
such excess number of PSUs (the number by which the PSUs determined using the
CIC True-Up Calculation exceeds the previously vested PSUs) shall be earned.

The shares and dividend equivalents underlying such earned PSUs shall remain
unvested and shall continue to vest in accordance with the original Performance
Period schedule. If Grantee’s employment is terminated within twenty four
(24) months following the Change in Control in circumstances described in
Section 5(a)(ii) above (applying the Rules set forth in Section 5(a)(iii)
above), all earned but unvested PSUs shall vest and the shares and dividend
equivalents underlying such PSUs shall be distributed following such
termination.

 

A-9



--------------------------------------------------------------------------------

Appendix 1 to

Exhibit A to

Performance Share Unit Grant Agreement

Comparison Group

 

        Akamai Technologies   Concur Technologies   Jack Henry and Associates  
Red Hat Alliance Data Systems   Corelogic   IAC/InterActiveCorp   Rovi ANSYS  
DST Systems   Informatica   SAIC AOL   Electronic Arts  
Lender Processing Services   SuccessFactors Ariba   Equinix   MICROS Systems  
Synopsys Autodesk   FactSet Research Systems   Monster Worldwide   Syntel BMC
Software   Fidelity National Info Svcs   Nuance Communications   Teradata Booz
Allen Hamilton   Fiserv   OpenTable   Tibco Software Broadridge Financial Sols  
Fleetcor Technologies   Parametric Technology   Total System Services Cadence
Design Systems   Fortinet   Qlik Technologies   VeriFone Systems Computer
Sciences   Gartner   Quest Software   Verisign

Compuware

 

 

Global Payments

 

 

Rackspace Hosting

 

 

WebMD Health

 

 

A-10